PER CURIAM.
We affirm the final judgment approving the Dade County Property Appraiser’s property valuation, for ad valorem tax purposes, of the property of appellant Rouse-Miami, Inc. “[T]he property appraiser’s determination, having been lawfully arrived at and being supported by a reasonable hypothesis of correctness, was properly upheld.” Blake v. Xerox Corp., 447 So.2d 1348, 1351 (Fla.1984). The taxpayer did not meet its burden of refuting the presumption of correctness that clothes the appraiser’s determination, Blake, 447 So.2d at 1350, and the record supports the trial court’s finding that the property appraiser considered the factors in section 193.011, Florida Statutes (1989) in the appraisal. Schultz v. TM Florida-Ohio Realty Ltd. Partnership, 577 So.2d 573 (Fla.*11221991); Valencia Center, Inc. v. Bystrom, 543 So.2d 214 (Fla.1989); Blake.
Affirmed.